The conviction is for burglary; penalty assessed at confinement in the penitentiary for life.
The indictment, in addition to charging the offense of burglary, also avers that appellant has been twice convicted of felonies less than capital, namely: On the 31st day of May, 1933, appellant was convicted in the Criminal District Court of Tarrant County, Texas, in cause No. 35675 of the felony of burglary; and on the 11th day of April, 1930, he was convicted in the District Court of the United States for the Northern District of Texas, at Fort Worth, Texas, in cause No. 4473 of a felony for the violation of the Harrison Narcotic Act.
By reason of the repetition of offenses, the jury was authorized to impose the enhanced penalty permitted by Art. 63, P. C., 1925, which reads as follows:
"Whoever shall have been three times convicted of a felony less than capital shall on such third conviction be imprisoned for life in the penitentiary."
The above principle has been upheld by the decisions of this court. See Arnold v. State, 74 S.W.2d 997; Pullen v. State,84 S.W.2d 723; Pueblo v. State, 69 S.W.2d 768.
The record is before us without statement of facts and bills of exception, in consequence of which the sufficiency of the evidence must be presumed.
The motion for new trial fails to reveal any fault in the procedure authorizing interference with the result of the trial.
The judgment is affirmed.
Affirmed. *Page 9 
                    ON MOTION FOR REHEARING.